    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

   AMERIWAY CORPORATION                                             19 -cv-09407 (VSB) (DCF)
                                  Plaintiff,
                                                                   JOINT LETTER MOTION
                  -v-                                              TO AMEND
   MAY YAN CHEN, and                                               SCHEDULING ORDER

   ABILITY CUSTOMS INC.
                                  Defendants

   MAY YAN CHEN d/b/a ABILITY CUSTOMS
     BROKERS
                                Third-Party Plaintiff


                        -v-
   EAGLE TRADING USA, LLC., XIYAN ZHANG
     and SHIPING JIA
                                 Third-Party Defendant


WHEREAS, the parties entered into a Case Management Plan and Scheduling Order on
September 1, 2020 in which fact discovery was to be completed by 12/31/2020, depositions were
to be completed by March 31, 2021, Requests for Admissions were to be completed by 4/30/21,
and expert discovery was to be completed by 9/30/2021; and

WHEREAS, via letters to the Court on December 30,2020, both parties indicated that some
documents and other discovery was demanded but not produced and the Court ordered the
parties to submit a “joint letter” on or before February 5, 2021 providing details of the discovery
each party has sought that said party asserts was not provided; and

WHEREAS, the parties submitted a “joint letter” to the Court as directed on February 5, 2021,
in which each party set forth the discovery sought, a copy of the “joint letter” is attached hereto
and made a part hereof; and

WHEREAS, the Court has not yet had an opportunity to respond to the February 5, 2021 “joint
letter”, and therefore, subject to the Court’s consent, the parties wish to extend the remaining
discovery schedule. The proposed extension does not conflict with the case’s trial date, which
remains to be scheduled by the Court. Therefore, it’s hereby




                                               Page 1 of 2
STIPULATED AND AGREED, subject to the Court’s consent as follows:

   1.    The date in which fact depositions are to be completed shall be 120 days after the Court
        issues a ruling on the parties February 5, 2021 “joint letter”;

   2. The date in which requests for admissions shall be served shall be 180 days after the
      Court issues a ruling on the parties February 5, 2021 “joint letter”;

   3. The date in which expert discovery is to be completed shall be 300 days after the Court
      issues a ruling on the parties February 5, 2021 “joint letter”;

   4. All discovery shall be completed no later than 330 days after the Court issues a ruling on
      the parties’ February 5, 2021 “joint letter.”

Upon the Court issuing a ruling on the parties’ February 5, 2021 “joint letter”, the parties will
submit a conformed proposed First Amended Case Management and Scheduling Order
reflecting the above changes.


Dated: New York, New York
       March 25, 2021

               _/s/_William Shayne
                     _________
               Shayne Law Group, P.C.
               Attorney for Defendants May Y Chen and Ability Customs Inc.
               64 Fulton Street, Suite 1000
               New York, NY 10038
               Tel: 212 566-4949
               by William C. Shayne WS5672

               /s/ Pete Wolfgram
               Pete Wolfgram
               Stratum Law LLC
               Attorney for Plaintiff Ameriway Corporation
               150 Monument Rd., Suite 207
               Bala Cynwyd, PA 19004
               Tel: 215-621-8008 Ext. 102

DATED: 5/4/2021

SO ORDERED:



___________________________

VERNON S. BRODERICK, USDJ


                                             Page 2 of 2
